Citation Nr: 1215299	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 11-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from February 1969 until February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for diabetes mellitus, type II, associated with herbicide exposure. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than an August 2011 letter wherein the RO notified the Veteran that he had been placed on the list of persons wanting a BVA hearing. 

The Board notes that the Veteran requested a BVA hearing in his February 2011 substantive appeal, but has not received such a hearing. No hearing is necessary, however, as the Board is granting his claim for service connection. 

The Board also notes that the VARO in Newark, New Jersey also denied service connection for peripheral neuropathy of the upper and lower extremities in a May 2011 rating decision. The Veteran filed a notice of disagreement with that decision in June 2011. The RO subsequently provided a statement of the case for that issue in December 2011. Neither the claims file nor Virtual VA document that the Veteran filed a substantive appeal with that statement of the case. As such, that claim is not currently in appellant status.


FINDINGS OF FACT

1. The Veteran served in Vietnam, during the Vietnam era, and is presumed to have been exposed to herbicide agents during service. 

2. The evidence is at least evenly balanced as to whether the Veteran has been diagnosed with diabetes during the appeal period. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for diabetes mellitus are met on a presumptive basis. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Merits of the Claim
 
The Veteran contends that he currently has diabetes mellitus and that it developed due to his exposure to herbicides while serving in Vietnam.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In addition to the regulations governing entitlement to service connection outlined above, 38 C.F.R. § 3.309(e) provides that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. These diseases include chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's DD 214 and service personnel records reflect that he served in Vietnam during the applicable time period and is presumed to have been exposed to an herbicide agent. Thus, the only issue is whether Veteran has diabetes that has manifested to a compensable degree. Service connection requires proof of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The RO previously denied service connection because it found that the Veteran did not currently have diabetes mellitus. A July 2010 VA examiner had determined that the Veteran did not have diabetes at the time of his VA examination. 

Following the VA examination, however, the VA medical records document findings of diabetes mellitus. For example, in an August 2010 VA medical record, VA medical provider Dr. L.D. listed diabetes mellitus as one of the Veteran's active problems and found him to have diabetes mellitus. In a January 2011 VA medical record, Dr. L.D. noted that the Veteran received treatment for chronic medical problems, including diabetes mellitus, and listed that disorder as one of the Veteran's active problems. 

The Veteran also submitted laboratory results from July 2011, from Accu Reference Medical Lab, which documented a finding of high glucose, but did not provide a medical opinion on whether the Veteran has diabetes mellitus.

The Board recognizes that the record contains competing medical opinions as to whether the Veteran has a current diagnosis for diabetes mellitus. The Board must thus determine how much weight to afford the opposing opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993). The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence. Id. at 470-71. ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The July 2010 VA examiner's opinion that the Veteran does not have diabetes mellitus and Dr. L.D.'s August 2010 opinion that the Veteran does have diabetes mellitus each noted consideration of the same April 2010 VA laboratory test results. The July 2010 VA examiner found those results to show slightly elevated blood glucose, but found no evidence of diabetes at that time. The July 2010 VA examiner also noted that his review of the records showed a May 2010 diagnosis of "borderline" diabetes, but no further blood work showing elevated glucose. 

In August 2010, VA medical provider Dr. L.D. reviewed the same laboratory results and found the Veteran to have diabetes mellitus. In a January 2011 VA medical record, Dr. L.D. diagnosed the Veteran with diabetes mellitus again, this time following the review of VA laboratory test results from December 2010.  

Neither the July 2010 VA examiner nor VA medical provider Dr. L.D. clearly indicated the reasons for their different conclusions. The Board does note, however, that to the extent that the July 2010 VA examiner may have implied that his finding of no diagnosis was based on there being no further blood work showing elevated glucose, the record documents additional, subsequent blood work with elevated glucose findings. In January 2011, Dr. L.D. reviewed VA laboratory findings from December 2010, which included a high glucose finding, and continued to diagnose the Veteran with diabetes mellitus. Additionally, the July 2011 laboratory test results, from Accu References Medical Lab, also documented a finding of elevated glucose. 

Dr. L.D.'s January 2011 finding of diabetes mellitus also included a review of more recent medical information than the July 2010 VA examination, specifically at least one subsequent elevated glucose finding. Given the more recent medical evidence reviewed by Dr. L.D., the Board finds his January 2011 review to have been more comprehensive than the July 2010 VA examiner's earlier review.  As previously noted, Dr. L.D. had also reviewed the same April 2010 VA laboratory findings reviewed by the July 2010 VA examiner. The Board thus finds Dr. L.D.'s January 2011 finding of diabetes mellitus to be more probative than the July 2010 VA examiner's negative finding. 

As the evidence thus reflects that the Veteran was exposed to an herbicide agent during service and has been diagnosed with diabetes mellitus, he is entitled to service connection for this disability on a presumptive basis.  Service connection for diabetes mellitus is granted. 


ORDER

Service connection for diabetes mellitus is granted. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


